--------------------------------------------------------------------------------

Exhibit 10.7

Min Nong Xin No.: 910 Ren Wang Da Print in 2010

MORTGAGE LOAN CONTRACT

Contact No.:Song Lian Bu Nong Xin Di Jie Zi No. 2011A0805

HT905101030110002663

Borrower: Fujian Yada Food Co., Ltd. (福建亚达食品开发有限公司)

Lender (Mortgagee): Songxi County Rural Credit Cooperative Union Business Office
(松溪县农村信用合作联社营业部)


Mortgagor: Fujian Yada Food Co., Ltd. (福建亚达食品有限公司)

Pursuant to relevant applicable laws and regulations and based upon full
consultations with each other, the Parties hereby agree to enter into this
Contract.

ARTICLE 1

Lender agrees to provide a loan to Borrower as follows:

1.

Amount of loan (in words): RMB Six Million Yuan only;

    2.

Purpose of loan: Purchasing fresh farm products;

    3.

Loan term: Commencing from August 17, 2011 and ending at February 14, 2012;

     The loan term and repayment period under this Contract are detailed in the
following table. Additional table may be attached in case of insufficient space
and shall be regarded as an integral part of this Contract if any.

Loan Repayment Year
Month
Day
Amount
(RMB Yuan) Year
Month
Day
Amount
(RMB Yuan) 2011 August    17 6,000,000.00 2011 February 14 6,000,000.00        
                                       


--------------------------------------------------------------------------------

Exhibit 10.7

     In the event of any discrepancy between the details concerning the amount
of loan, term of loan and interest of loan recorded under this Contract and
those recorded in relevant loan certificate, the loan certificate shall prevail.
The loan certificate shall be integral part of this Contract and have equal
legal effect with this Contract.

4. Calculation and payment of interests

(1)The interest rate of the loan is a monthly (monthly/annually) rate of the 1st
of the following kinds:

  (i)

A fixed interest rate of 8.641667 ‰;

        (ii)

A floating interest rate, which shall be the benchmark rate _\_ (plus/ minus)
_\_% (at the date of this contract, the benchmark rate is _\_, and the exercise
rate is _\_). In the event of an adjustment of the interest rate, the rate
adjusting date shall be date _\_: a) after the announcement by the People’s Bank
of China of the newly adjusted benchmark rate, the official implementation date
of the new benchmark rate; b) next _\_ (month/quarter/year) after the adjustment
of the benchmark rate; or c) other dates: _________________________

(2)The interests accrued under this Contract shall be calculated on quarterly
basis and the settlement date of interest shall be the 20th day of each quarter;

(3)The rate of interest will not be changed in case of an early repayment of the
loan by the Borrower and the Lender shall have the right to calculate and
collect interests in accordance with the loan terms set forth in this Contract.

(4)The benchmark rate means the loan interest rate at the corresponding time and
level on the date it was announced and implemented by the People’s Bank of
China. If the People’s Bank of China no longer makes such, the benchmark
interest rate will be the loan interest rate recognized by inter-banks or at the
usual and corresponding time and level, unless both Parties agree otherwise.

(5)When the exercise interest rate under this contract is adjusted according to
the benchmark rate of the People’s Bank of China, the Lender will not notify the
Borrower.

ARTICLE 2

Rights and obligations of the Borrower:

1.

The Borrower shall have the right to obtain and use the loan in accordance with
the terms and conditions set forth in this Contract, the Borrower shall use the
loan for the purpose agreed under this Contract only and shall not use such loan
for other purposes without an approval of the Lender;


--------------------------------------------------------------------------------

Exhibit 10.7

2.

The Borrower shall fulfill the debt according to the agreement set forth in this
Contract;

    3.

The Borrower shall provide the Lender with the authentic, complete and effective
income certificate, assets certificate or financial statements, all information
about account union (bank) and account and all other relevant information;

    4.

The Borrower shall make available for the Lender to examine and supervise the
utilization of the loan and all kinds of relevant production, operation and
financial activities of the Borrower;

    5.

The Borrower shall not illegally withdraw the capital, transfer the assets or
assign or transfer shares of the Borrower for the purpose of evading their
obligations against the Lender;

    6.

The Borrower shall give a prior notice to the Lender in the event of providing
guarantee for his or other’s debts, and it shall not affect the fulfillment of
the debt of the Lender; the Borrower shall not provide guarantee with the assets
formed under this contract without the written consent of the Lender;

    7.

The Borrower shall notify the Lender in written with any change of the
Borrower's name, legal representative, articles of association, legal address,
scope of business, its registered capital and so forth 10 days before such
changes;

    8.

The Borrower may not change its operation and management modes or ownership
structure due to contracting, leasing, joint operations, equity restructuring,
splitting, merger and acquisition, assets disposing, significant connected
transaction, financing leading to a substantial increase of debt and outward
investment, unless the Borrower gives thirty (30) days’ prior notice to the
Lender, obtains the approval of the Lender and puts forward arrangements for a
debt repayment;

    9.

The Borrower shall inform in writing the Lender of any event, other than the
above mentioned events, which may cause adverse impact on its normal operation
or ability to discharge its repayment obligation under this Contract, such as
closedown, shutdown, cancellation of its registration certificate, revocation of
its business license, illegal acts of its legal representative or main persons
in charge, involvement in legal or arbitral proceedings, exceptional difficulty
of its production and operation, deterioration of its financial standing and
significant cross default, and shall put forward relevant repayment measures
which are approved by the Lender;

    10.

If the collaterals are damaged, destroyed, depreciated in value or expropriated,
the mortgage houses are removed or the occurrence of any other events which
might affect the mortgage, the Borrower shall put forward security measures
according to the requirement of the Lender;


--------------------------------------------------------------------------------

Exhibit 10.7

11.

The Borrower shall bear all costs of solicitation, insurance, carriage,
assessment, registration, storage, appraisal, notarization and so forth related
to the contract and the mortgage under the contract.

ARTICLE 3

Rights and Obligations of Lender:

1.

The Lender has the right to ask the Borrower to provide such information as the
operation condition, financial and accounting statement, and has the right to
supervise the Borrower's operation condition, financial activity, usage of loan
and so forth.

    2.

For the fees that shall be paid by the Borrower according to this Contract, the
Lender shall have the right to deduct such amount directly from any account of
the Borrower (by consulting with other account banks/institutions). (This
provision shall be deemed as the authorization of the Borrower to the Lender,
and no further letter of authorization will be made.)

    3.

The Lender shall grant to the Borrower the loan timely and fully under this
Contract in accordance with the schedule and amount set forth in this Contract,
except for the reasons not caused by the Lender that the Lender is allowed not
to obey the above provision;

    4.

The Lender shall keep confidentiality of all commercial secrets related to the
production and operation of the Borrower as the Borrower requested, except for
the internal usage of the Lender or otherwise requested by national law;

    5.

In the event of the occurrence of such circumstances as set forth in article 2
item 9, 10 of this Contract, which affects the fulfillment of the Lender’s right
of debt and the right of guarantee, the Lender has the right to request the
Borrower to rectify within a specified period, provide securities, stop
providing loans which has not been provided yet and declare the loan to be due
in advance.

ARTICLE 4

The early repayment of the loan by the Borrower shall be approved by the Lender.

In the event that the Borrower requests to extend the loan term, the Borrower
shall submit a written extension application prior to the original maturity date
of the loan for approval by the Lender. If such application is approved by the
Lender, an extension agreement shall be signed.

ARTICLE 5

--------------------------------------------------------------------------------

Exhibit 10.7

Representations and warranties of Mortgagor:

1.

The Mortgagor voluntarily provides guarantee with the properties set forth in
the attached Collaterals List of this Contract for the Loan formed under Article
1 of this contract for the Lender. The effectiveness of mortgage extends to
fruits, ancillaries, subrogation of the collaterals and other properties and
rights set by laws and regulations. The Mortgagor guarantees to fully own the
right of property and the right of disposition of the collaterals, and the
collaterals are not under ownership dispute, seizure, detainment, supervision
and so forth. The Lender is under no dispute or limitation concerning the
disposition of the collaterals. In the event that the collaterals are all, or in
part, rented, mortgaged before the date of this contract, the Mortgagor shall
give prior notice to the Lender. The evaluation price of the collaterals is RMB
(in word) Thirteen Million and Fifty Two Thousand. When the Lender disposes the
collateral according to law, the estimated value of disposing shall base on the
estimated value listed in the Collaterals list, which shall constitute no
limitation of the Lender’s disposition of the collaterals. The final value shall
be subject to the pure income when the right of mortgage is exercised. The
Mortgagor has acquired the consent of the joint owners of the collaterals
concerning the collaterals under this Contract.

    2.

The scope of mortgage shall include the principal of the loan, interest thereon,
and penalty interest, liquidated damages, damages and all costs and expenses
incurred by the Lender to realize its rights under this Contract and other
payable fees (include but not limited to litigation fees, arbitration fees,
property preservation fees, fees of lawyer, fees of travel, fees of execution,
evaluation fees and auction fees etc.);

    3.

The Mortgagor agrees to be liable jointly and severally for all debts under this
Contract regardless of the purposes of such a loan, and has the obligation to
supervise the usage the loan of the Borrower.

    4.

The collaterals under this contract do not (do/do not) need to be insured. If
insurance is needed, it shall subject to the following agreement: during the
effective period of the mortgage, the Mortgagor shall cover the insurance of the
collaterals according to the insurance type and amount selected by the Lender,
and under no reason shall the Mortgagor suspend or rescind the insurance. The
Mortgagor shall be liable to renew the insurance if it is expired before all the
debts under the contract have been repaid. During the effective period of the
mortgage, the Lender shall keep the original insurance policy. The Mortgagor
shall require the insurer to list the Lender as the primary beneficiary (namely
first beneficiary). If the collateral is already insured, but the Lender is not
listed as the primary beneficiary, the Mortgagor shall change the first
beneficiary to the Lender or list the Lender as the first beneficiary. In the
event of the occurrence of the insured event, the Mortgagor shall notify the
Lender within 2 days, and is responsible for the recourse of the
indemnification. The indemnity shall be paid directly to the designated account
of the Lender, and processed according to item 8 of this article.


--------------------------------------------------------------------------------

Exhibit 10.7

5.

The Mortgagor shall keep the safety and integrity of the properties during the
period of mortgage and make available for the Lender to examine and supervise
the mortgaged properties. If the collaterals are damaged, destroyed or any other
reason to cause its value to be depreciated for reasons of the Mortgagor, the
Mortgagor shall notify the Lender within 3 days in a written form, and the
Lender has the right to request the Mortgagor to recover the property value of
the collaterals or provide corresponding guarantee within 15 days.

    6.

If the collaterals, for reasons of a third party, are damaged, destroyed,
depreciated in value or expropriated, the mortgage houses will be removed, the
Mortgagor shall notify the Lender within 3 days (from the issuance of relevant
announcements) in written form, the indemnity or the compensation for removal
shall be deposited into the designated account of the Lender, and processed
according to item 8 of this article. The remaining collateral remains the
mortgage for the debt under this contract. If the indemnity, the compensation
and the value of the remains are not enough for repaying the debts, the Borrower
shall be liable to provide corresponding guarantee. If the mortgage houses are
removed, and the Mortgagor and the remover reach an agreement of relocation, the
Lender has the right to set the house for relocation as the collateral for the
debts under this contract. If the value of the house for relocation is not
enough for repaying the debts, the Borrower shall be liable to provide another
guarantee.

    7.

During the mortgage period, the Mortgagor shall not bestow, transfer, lease, set
another mortgage on, remove or dispose the collateral in any other way without
the written consent of the Lender. The income gain from the Mortgagor’s
disposition of the collateral with the consent of the Lender shall be processed
according to Item 8 (1), (2), (4) of this article.

    8.

The Lender can process the (insurance) indemnity, compensation, income from the
disposition of the collaterals by any of the following methods: (1) repaying or
repaying in advance the debts and relevant costs under this contract; (2)
transferring it into a fixed deposit and pledge the deposit receipt for the
debts under this contract; (3) recovering the value of the collaterals; (4)
submitting it to a third party appointed by the Lender.

    9.

The Mortgagor shall notify the lender within 3 days in written form in the event
of: the Mortgagor’s merger, division, joint operation, stock transformation or
other means to change its operation and management modes or ownership structure;
the Mortgagor’s applying for bankruptcy, reform, settlement, being dissolved,
cancellation of its business license, being ordered to close down or any of the
situations for dissolution; the collaterals’ being under seizure, detainment,
supervision or other compulsory measures; other circumstances which might affect
the mortgage of the Lender.


--------------------------------------------------------------------------------

Exhibit 10.7

ARTICLE 6

Realization of the mortgage

1. In the event of the following, the Lender is entitled to exercise the right
of mortgage, dispose the collaterals by auction, sell or convert the collaterals
into money by agreement to seek preferred payment. If the income is not enough
to repay all the secured debts under the contract, the Lender has the right to
choose to use the income to repay the principal, interest, penalty interest or
relevant fees:

(1) The term for fulfilling the debts under this contract is due, but the Lender
is not fully been repaid. “The term for fulfilling the debts under this Contract
is due” includes the term of fulfilling the debts agreed in the contract is due,
or the circumstances where the Lender declares the term of the debts is due in
advance according to laws and regulations and the provisions under this
Contract.

(2) The acceptance by the People’s Court of the Borrower’s or the Mortgagor’s
bankruptcy application or ruling of settlement.

(3) The Borrower or the Mortgagor is dissolved, ordered to close down, its
business license is canceled or other reasons for dissolution occur.

(4) The death, declaration of missing or death of the Borrower or the Mortgagor.

(5) The collaterals are under seizure, detainment, supervision or other
compulsory measures.

(6) The Borrower or the Mortgagor violates the provisions under this contract.

(7) Other circumstances which serious affect the realization of the mortgagor.

2. If mortgages are set on multiple properties for the debts under this
contract, the Lender has the right to exercise the right of mortgage towards any
one or several of these properties. The Lender has the right to require the
Mortgagor to bear its mortgage liability directly regardless of whether the debt
under this Contract has other securities (including but not limited to
guarantee, mortgage, pledge, etc.).

3. If the Borrower also provided real security for the debts under this
Contract, and the Lender gives up the security interest or sequence of the
security interest or changes the security interest, the Mortgagor shall continue
to provide mortgage according to the provisions under this contract. “The
security interest” refers to the security interest formed by the Borrower’s
providing of real security for the debts under this contract.

--------------------------------------------------------------------------------

Exhibit 10.7

4. The security liability of the Mortgagor will not be exempted or lessened by
the Borrower’s merger, splitting, contracting, leasing, joint operation, equity
reconstruction, change in name or capital or other changes of operation and
management modes or ownership structure.

ARTICLE 7

Liabilities of breach of Contract:

Once the contract comes into effect, any party who breaches the contract shall
bear the corresponding legal consequences and compensate the economic losses of
the other party.

(1)

Default liabilities of the Borrower

      (i)

If the Borrower doest not use the loan for the purpose as agreed in this
Contract, additional interests will be collected by the Lender at a rate of 100
percent more than contract interest rate during the misappropriation or
diversion of the loan, or at the rate of _____ on ____ (daily/monthly/yearly)
basis. (In case that the legal interest rate is adjusted, the interest shall be
calculated as stipulated by the People’s Bank of China);

     

If the Borrower fails to use the loan in the agreed purpose after the extended
period, an additional 100% interest will be charged to the Borrower based on the
interest rate of the extended period from the breach day.

      (ii)

If the Borrower fails to repay the principal of the loan as per the schedule,
the Borrower shall pay interest at a rate of 50 percent more than contract
interest rate calculated from the day of delay of repayment of the principal of
the loan, or at the rate of _____ on ____ (daily/monthly/yearly) basis. (In the
case that the legal interest rate is adjusted, the interest thereon shall be
calculated as stipulated by the People’s Bank of China);

     

If the Borrower fails to repay the principle and interest after the extended
period, an additional 50% interest will be charged to the Borrower based on the
interest rate of the extended period from the overdue day.

      (iii)

If the Borrower fails to pay the interest of the loan on schedule as set forth
in this Contract, additional interest will be charged on any amount of such
delayed interest at the penalty interest rate set forth in this Contract;

(2)        If the Borrower and the Mortgagor breach the contract, the Lender is
entitled to request them to rectify within a limited period of time, provide
corresponding guarantee, exercise the right to mortgage in advance, terminate
any amount of the Annex I loan which has not been granted and collect the
principal accrued but not matured in advance; for the evasion of the Lender’s
supervision, default debts and other serious breach of contract, the Lender has
the right to carry out credit sanction, inform the relevant authorities,
organizations and financial counterparts, announce notice of collection on news
media and use other preservation measures.

--------------------------------------------------------------------------------

Exhibit 10.7

(3) If the Borrower and the Mortgagor have implemented the obligations under
this Contract and have completed relevant loan guarantee procedures as required
by the Lender, but the Lender fails to grant the loan to the Borrower as per the
schedule and amount set forth in this Contract, the Lender shall pay damages in
the amount calculated at the daily rate of ten-thousandths of the defaulted
amount multiplying the days of such delay;

ARTICLE 8

The Mortgagor shall conduct the mortgage registration procedure at relevant
registration authorities within ___ work days after the signing date of this
contract. The certification of other rights of the collaterals, the original of
the mortgage registration documents and other certification of rights shall be
kept by the Lender. After all the debts under this contract have been paid off,
the Lender, together with the Mortgagor, shall handle the mortgage
deregistration procedure promptly.

ARTICLE 9

Loan Payment

According to the regulations of the supervision departments, the following
agreements of this article do (do/do not) apply to this contract:

1. The loan payment under this contract shall be conducted according to the
following methods:

(1) Entrusted payment by the Lender. This refers to the payment of loan by the
Lender to the trading partner of the Borrower whose usage of the loan is in
accordance with the agreed purpose under the contract, upon the application of
withdraw or the entrustment of payment of the Borrower.

(2) Self payment by the Borrower. According to the Borrower’s application, the
Lender pays the loan to the account of the Borrower, and the Borrower pays to
counterparty of the transaction that is in accordance with the agreed purpose
under the contract by itself.

Detailed payment method of loan shall be subject to the Loan Payment Application
Form approved by the Lender.

2. If the payment method is self payment by the Borrower, the Borrower shall
report to the Lender on the payment of loan ______ (monthly / quarterly); if the
payment method is entrusted payment by the Lender, the Borrower shall provide
proof of usage of loan according to the requirement of the Lender, such as
business contracts.

--------------------------------------------------------------------------------

Exhibit 10.7

3. The Lender is entitled to supervise, manage and control the payment of loan.
If the payment method is entrusted payment by the Lender, the Lender has the
right to review whether the payment application and proof of usage of loan fund
provided by the Borrower are the same with actual usage of loan fund according
to the Contract. If the payment method is self payment by the Borrower, the
Lender has the right to check whether the payment of loan is complied with the
usage agreed herein by account analysis, voucher examination, spot field
investigation and so on.

4. If the Borrower does not repay the loan in the way agreed herein and
circumvent entrusted payment by breaking up the whole into parts or abnormal
situations occurs in the usage of loan fund, the Lender has the right to require
the Borrower to revise such a situation within a definite time, provide
additional mortgage or suspend to pay the loan fund that has not released yet,
change the term and method of payment of loan fund or announce early expiration
of the Loan.

ARTICLE 10

Miscellaneous

1. The Lender has the right to provide the credit information to the basic data
base of individual credit information of the People’s Bank of China, basic data
base of corporate credit information and other data bases established upon the
approval of the administrative department of credit investigation and has the
right to inquire such data bases or relevant institutions, departments and
individual about the credit information of the Borrower and the Mortgagor. The
credit report acquired through such inquiry should only be used for the purpose
within the scope set by the Interim Measures for the Administration of the Basic
Data of Individual Credit Information and the Interim Measures for the
Administration of the Basic Data of Corporate Credit Information issued by the
People’s Bank of China.

2. Any changes of the contact information of the Borrower and the Mortgagor
occurs, the Lender shall be notified within 10 days in written form. Otherwise,
if the Lender sends notices according to the original contact information, it
shall be deemed that the Borrower and the Mortgagor have received the notice.

3. In the event that the Lender transfers a part of the debt, it has the right
to choose not to transfer the corresponding part of the right of mortgage.

4. ___________________________________________________________________

ARTICLE 11

Dispute Resolution

--------------------------------------------------------------------------------

Exhibit 10.7

Any dispute arising out of the execution of the Contract can be settled by
mutual negotiation, or resolved by the 1st of the following methods: 1.
Litigation. Governed by the people’s court in the place where the domicile of
the Lender is located.

2. Arbitration. Submit to ________________________ (the full name of arbitration
institution) and arbitrate according to its arbitration rule.

During litigation or arbitration, provisions under this contract which are not
disputed shall still be fully executed.

ARTICLE 12

This Contract shall come into force upon the execution and sealing by the
Borrower, the Lender and the Mortgagor.

ARTICLE 13

This Contract is made in triplicate and the Borrower, the Mortgagor and the
registration authority shall hold one respectively, the Lender holds one copy.

ARTICLE 14

Statement

1. The Borrower and the Mortgagor all clearly understand the scope of business
and the right of pledge of the Lender.

2. The Borrower and the Mortgagor have read all provisions under this contract,
and the Lender has made corresponding explanation according to the requirement
of the Borrower and the Mortgagor. The Borrower and the Mortgagor fully and
comprehensively understand the meaning of the provisions under this contract and
corresponding legal consequences.

3. The Borrower and the Mortgagor promise to have the capacity for civil right
and capacity for civil conduct to sign and execute this contract independently
or with legal authorization, otherwise, the Borrower and the Mortgagor shall
indemnify all damages of the Lender.

Attachment:

Registration Form of Mortgage Assets

Written Decision on the Value of Mortgage

--------------------------------------------------------------------------------

Exhibit 10.7

Borrower: Fujian Yada Food Co., Ltd
(福建亚达食品开发有限公司)  

Lender(Mortgagee): Songxi County Rural Credit Cooperative Union Business Office
松溪县农村信用合作联社营业部  

(seal) (seal) Legal representative: Zhan Youdai Legal representative: (seal)
(sign/seal)   Authorized Agent: Authorized Agent:    

Mortgagor: Fujian Yada Food Co., Ltd. (福建亚达食品开发有限公司)           (seal)

Legal representative: Zhan Youdai (sign/seal)

Authorized Agent:


Signing Date: August 17, 2011

Location of Signing: Union Business Office

--------------------------------------------------------------------------------